Citation Nr: 1022481	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-36 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lacunar 
infarction and its residuals claimed as brain stroke.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) with insomnia.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine, 
with a right L5 radiculopathy.

5.  Entitlement to a compensable evaluation for 
diverticulitis with hypertrophic haustral and a scattered 
left sigmoid colon.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD), with 
hiatal hernia and gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1975 
and from February 2005 to May 2006.  The Veteran also had an 
intervening period of unverified service in a reserve 
component. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August and October 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In April 2010, the Veteran testified at 
a hearing before the undersigned.  

During the hearing, the Veteran described his insomnia as 
being a residual of PTSD.  Therefore, in order to best 
reflect the Veteran's claim, the Board has recharacterized 
his separate claims of service connection for insomnia and 
PTSD as a single claim.  

The issues of service connection for a psychiatric disorder 
other than PTSD including major depressive disorder and a 
total rating based on individual unemployability (TDIU) have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board does 
not have jurisdiction over these issue and they are referred 
to the AOJ for appropriate action.  

The issues of an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine, with a 
right L5 radiculopathy; a compensable evaluation for 
diverticulitis with hypertrophic haustral and a scattered 
left sigmoid colon; and an initial evaluation in excess of 10 
percent for GERD, with hiatal hernia and gastritis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record shows that the Veteran's lacunar infarction 
occurred while on active duty and his residuals continued 
since that time.

2.  A March 1994 rating decision denied service connection 
for hypertension; the Veteran did not complete an appeal of 
the decision within one year of receiving notification.  

3.  Evidence added to the record since the March 1994 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for hypertension and does not raise a reasonable possibility 
of substantiating the claim.

4.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran was diagnosed with 
PTSD with insomnia at any time during the pendency of the 
appeal.


CONCLUSIONS OF LAW

1.  A lacunar infarction and its residuals claimed as brain 
stroke were incurred during active duty.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

2.  Evidence received since the March 1994 rating decision is 
not new and material, and the claim for service connection 
for hypertension is not reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  PTSD with insomnia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In this case, the Board is granting service connection for a 
lacunar infarction and its residuals.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist the 
Veteran with this issue, such error was harmless and will not 
be further discussed.  To whatever extent the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the award and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because he will be free to 
appeal any unfavorable finding by the RO regarding the 
disability rating and effective date.

The VCAA duty to notify was satisfied with respect to the 
remaining claims by letters sent to the appellant in 
September 2006 and June 2007 that fully addressed all 
necessary notice elements and were sent prior to the initial 
AOJ decisions in this matter.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in September 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the criteria for assignment of an effective 
date and disability rating in the event of award of the 
benefit sought were provided in the September 2006 letter.  
See Dingess, supra; 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
regard, the RO has obtained all identified and available in-
service treatment records and post-service VA and private 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions during the April 2010 hearing 
before the undersigned.  

As to VA's duty to obtain a medical opinion, with respect to 
the Veteran's application to reopen his claim for service 
connection for hypertension, the Board finds that VA is not 
obligated to provide a medical examination when, as in this 
appeal, the claimant has not presented new and material 
evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  

As to the Veteran's claim of service connection for PTSD with 
insomnia, while the Veteran was not provided a VA examination 
in connection with his claim, the Board finds that a remand 
for a VA examination is not required when, as in this appeal, 
the service and the post-service treatment records are 
negative for the diagnosed disorder.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding 
that if the evidence of record does not establish that the 
Veteran suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim and therefore VA does not have an obligation to 
provide the claimant with such an examination or obtain an 
opinion because "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Controlling Laws and Regulations

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including brain hemorrhage, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

New and Material Evidence 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id, at 284.

The law provides that evidence proffered by the Veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Lacunar Infarction and its Residuals 

The Veteran contends that during his second period of active 
duty he had symptoms of a lacunar infarction, such as 
headaches and a speech problem. 

The Veteran underwent a magnetic resonance imaging evaluation 
(MRI) of the brain in July 2006, approximately two months 
after separation, for complaints of headaches.  The 
impression was a small, approximately 7 millimeter (mm) round 
focus of abnormal signal in the brainstem most consistent 
with an old focus of lacunar infarction.  No other 
significant abnormality was identified.  A July 2006 follow-
up report by the Veteran's treating physician noted that the 
Veteran had a small punctate abnormality in the brain stem 
but nothing to explain his clinical complaints.  

The report of an August 2007 VA examination relates that the 
examiner reviewed the Veteran's claims file.  The report 
notes that the Veteran reported having a severe headache in 
June 2005.  A July 2006 MRI showed a small 7 mm abnormal 
signal in the brain stem that was consistent with an old 
lacunar infarction.  He was told that he had a stroke in the 
past.  The Veteran reported that over the past couple of 
years he had noted that it was more difficult for him to 
reach out to pickup an item.  He denied any focal numbness or 
weakness.  He said that his movements tended to be slower and 
he had more difficulty with his memory, and he had to avoid 
heat or he fatigued more easily.  The pertinent diagnosis was 
lacunar stroke.  The examiner stated that the age of the 
stroke was unknown.  The Veteran had hypertension, which was 
diagnosed in the 1980s, and this was the most likely reason 
for the lunar infarction.  He stated that it was unlikely 
that the Veteran's symptoms of headaches were related to this 
stroke.  The examiner stated that he or she would be unable 
to determine the age of onset of the lacunar infarction 
without speculating, other than it was most likely that it 
occurred sometime after he was diagnosed with hypertension.  
He had no residuals from it.  

In a September 2007 addendum, the same VA examiner clarified 
that the diagnosis was lacunar infarction.  The VA examiner 
stated that this finding of lacunar infarction was not 
causing the symptoms that the brain MRI evaluated, and was 
not causing any current symptoms.  As a rationale, the 
examiner referred to the July 2006 private MRI report and 
private follow-up report.  The examiner stated that the small 
punctate abnormality identified in the follow-up note was the 
same as the old focus of the lacunar infarction noted on the 
MRI.  

With the above facts in mind, the Board notes that only two 
months after the Veteran's second period of active duty, the 
MRI found that he had a focus of abnormal signal in the 
brainstem most consistent with an old focus of lacunar 
infarction.  The Board also notes that there is no competent 
medical evidence that the Veteran's lacunar infarction did 
not occur during his active duty.  In the August 2007 VA 
examination report and September 2007 addendum, the VA 
examiner did not offer any nexus opinion.  However, the 
examiner did state that he or she would be unable to 
determine the age of onset of the lacunar infarction without 
speculating

Therefore, the Board finds that the evidence, both positive 
and negative, is at least in equipoise.  Under such 
circumstances, and granting the Veteran the benefit of any 
doubt in this matter, the Board concludes that the 
preponderance of the weight of the evidence supports a grant 
of service connection for lacunar infarction and its 
residuals claimed as brain stroke due to continuity of 
symptomatology.  38 U.S.C.A. §§ 5107, 1110, 1131; 38 C.F.R. 
§ 3.102, 3.303(b) (2009).

Hypertension

The Veteran continues to assert that he now has hypertension 
that was aggravated during his initial period of active duty.  
The Veteran does not assert that his second period of active 
duty aggravated his hypertension.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

In this case, the March 1994 rating decision denied service 
connection for hypertension.  The decision was not appealed 
and became final.  38 U.S.C.A. § 7105 (West 2002).  The 
rating decision found that service connection was not 
warranted because there was no evidence that his elevated 
blood pressure, which pre-existed military service, was 
aggravated beyond its normal progression by that service.  

Evidence of record at that time included the Veteran's 
service treatment records.  These records showed Veteran had 
blood pressure of 114/72 at hid September 1973 entrance 
examination and 108/64 at his June 1975 separation 
examination.  A reserve enlistment examination dated in May 
1977 also showed a blood pressure reading of 120/78. 

Since the March 1994 rating decision became final, the 
Veteran has submitted additional VA treatment reports and 
private treatment reports.  He also submitted service 
treatment records dated subsequent to the March 1994 rating 
decision.  See 38 C.F.R. § 3.156(c)(2).  These show treatment 
for a variety of disorders, including hypertension.  However, 
these records simply do not show that the Veteran incurred or 
aggravated elevated blood pressure or hypertension during 
active duty.  They raise no reasonable possibility of 
substantiating the claim.  Thus, this evidence is not 
material within the meaning of 38 C.F.R. § 3.156(a).  

The Board also finds that the Veteran's assertions that he 
incurred or aggravated hypertension while on active duty are 
redundant of his prior contentions and do not constitute new 
and material evidence.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Further, as a layperson, the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements are 
not material to the critical issue in this case of whether he 
incurred or aggravated hypertension during active duty.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

In sum, the evidence submitted by the Veteran does not raise 
a reasonable possibility of substantiating the claim for 
service connection for hypertension.  Thus, it is not 
material within the meaning of 38 C.F.R. § 3.156(a), and the 
claim is not reopened.  Because the claimant has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit 
of the doubt doctrine is inapplicable.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

PTSD with Insomnia

In addition to the general regulations for service connection 
set forth above, service connection for PTSD also requires: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor(s) 
occurred; and (3) medical evidence establishing a link 
between the current diagnosis and the stressor(s) in service. 
38 C.F.R. § 3.304(f).  The Board observes that the Veteran 
has not been notified of amendments to section 3.304(f) 
during the pendency of his claim.  However, as the amendments 
are not unfavorable, the lack of notice is not prejudicial.  

With the above criteria in mind, the Board notes that service 
treatment records are negative for a diagnosis of PTSD.  
Likewise, while the Veteran's post-service VA medical records 
include several psychiatric diagnoses, they are also negative 
for a diagnosis of PTSD.  In this regard, while a March 2010 
VA outpatient treatment report provides that a four-question 
PTSD screening test was positive, PTSD was not thereafter 
diagnosed.  

The Board recognizes the Veteran's assertions that he has 
PTSD with insomnia due to military service.  Lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  As such, the Board notes that the Veteran 
is competent to provide testimony concerning factual matters 
of which he has first hand knowledge, such as symptoms.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

As a layperson, however, the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu, supra. See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, his own contentions do not constitute competent medical 
evidence that he has PTSD with insomnia.  

The Board does not doubt the Veteran's credibility as to his 
reported symptoms.  Nevertheless, the Board must conclude 
that the preponderance of the competent and credible evidence 
of record does not show the Veteran being diagnosed with PTSD 
with insomnia at any time during the pendency of his appeal.  
See Hickson, supra; McClain, supra.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
entitlement to service connection for PTSD with insomnia must 
be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 


ORDER

Service connection for a lacunar infarction and its residuals 
claimed as brain stroke is granted.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
hypertension is denied.  

Service connection for PTSD with insomnia is denied.


REMAND

As to the claims for his initial ratings for degenerative 
joint disease of the lumbar spine and diverticulitis, the 
Veteran testified, in substance, that his diverticulitis and 
low back disability had become worse since his most recent VA 
examinations.  The Court has held that when a veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Therefore, the Board finds that the Veteran is 
entitled to additional VA examinations to address the current 
severity of his service-connected diverticulitis and low back 
disabilities.  See 38 U.S.C.A. § 5103A(b); McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to all the rating issues, the Veteran also testified that 
he misses significant amounts of work due to these 
disabilities.  However, a review of the record on appeal does 
not reveal any of his employment records.  Therefore, the 
Board finds that a remand is also required to request these 
records.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992) (holding that when reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them).

Accordingly, these issues are REMANDED for the following 
actions:

1.  After obtaining all necessary 
authorization, obtain the Veteran's 
personnel records from his current 
employer.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims files and the 
claimant notified in writing.  

2.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of his service-connected 
diverticulitis with hypertrophic haustral 
and a scattered left sigmoid colon.  The 
claims files must be made available to 
the examiner.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of his service-connected 
degenerative joint disease of the lumbar 
spine, with a right L5 radiculopathy.  
The claims files must be made available 
to the examiner.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, 
electromyography (EMG), and nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.  In accordance with 
the AMIE worksheet for rating 
degenerative joint disease of the lumbar 
spine, with a right L5 radiculopathy, the 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his low back disability.  

In addition to any other information 
provided pursuant to the AMIE worksheet, 
the examiner should conduct complete 
range of motion studies, with specific 
citation to the forward flexion of the 
thoracolumbar spine, and discuss the 
presence or absence of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
flexion and/or extension.  If the Veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
flexion and/or extension during the 
flare-ups.  

In addition, the examiner should comment 
on the number of weeks of incapacitating 
episodes (i.e., episodes in which his 
adverse symptomatology required bed rest 
ordered by a physician) the Veteran has 
experienced do to his service connected 
low back disorder.

Lastly, the examiner should comment on 
any adverse neurological symptomatology 
caused by his service connected low back 
disorder and, if present, if that adverse 
symptomatology is best characterized as 
"slight," "moderate," "moderately 
severe," or "severe."

4.  The Veteran should thereafter be 
provided with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.

5.  Thereafter, the claims should be 
readjudicated.  Such readjudication 
should take into account whether 
"staged" ratings are appropriate.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


